Title: From George Washington to Brigadier General William Maxwell, 7 April 1779
From: Washington, George
To: Maxwell, William


Sir
Head Quarters Middlebrook 7th April 1779.
I have been favored with your letter of yesterday, and its inclosures.
You will be pleased to have the circumstances of the loss of the water-guard, as well ascertained as possible—Should the officer have exceeded his orders; or imprudently left his post—altho’ we cannot punish him at present, yet it is necessary that the matter should be known—Could any thing make an impression on some of our officers—this might serve as an example for guards of the same nature to confine themselves strictly and invariably to the objects of their orders. I am &
G.W.
 